Citation Nr: 1035752	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  07-20 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to October 
1974 and from October 1983 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In February 2009, the Board remanded the 
case to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review.  

In October 2007, the Veteran requested a personal hearing before 
a Veterans Law Judge, sitting in Washington, DC.  Thereafter, the 
Veteran withdrew his request for such hearing.  As no further 
communication from the Veteran with regard to a hearing has been 
received, the Board considers his request for a hearing to remain 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2009).

The Board notes that the Veteran submitted a statement in October 
2008 in which he discusses diagnosis and treatment for spastic 
colitis, probable ulcerative colitis, and atelectasis, carpal 
tunnel syndrome, and leg nerve damage.  The Board is unclear as 
to whether the Veteran is claiming service connection for these 
disorders, or, in the case of the last, an increased rating, as 
left leg nerve impingement is already service-connected.  Thus, 
the Veteran should be requested to clarify his intentions as to 
these disorders.   

Additionally, a March 2009 submission from the Veteran seems to 
be claiming a rating in excess of 50 percent for his service-
connected PTSD.  This claim has not been adjudicated by the RO 
and so is REFERRED for appropriate action.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, service 
connection for erectile dysfunction is granted.





CONCLUSION OF LAW

Erectile dysfunction is proximately due to medication for 
service-connected hypertension.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for 
erectile dysfunction is a full grant of the benefits sought on 
appeal, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the 
implementing regulations.  

Disability which is proximately due to or the result of service-
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection.  The intent 
of the amendment is to conform the regulation to Allen v. Brown, 
7 Vet. App. 439 (1995), the Court decision that clarified the 
circumstances under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury," and the 
text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

Medical records show that the Veteran has current diagnoses of 
erectile dysfunction, Peyronie's disease, and hypertension.  It 
appears that diagnosis of hypertension was made in or around June 
1999.  Peyronie's disease was first noted in December 2002, and 
the Veteran has subsequently been diagnosed with erectile 
dysfunction.  

The record includes a January 2007 statement by Dr. RMV that 
indicates that the Veteran's service-connected hypertension and 
degenerative joint disease contribute to his erectile 
dysfunction.  Additionally, there is a June 2007 opinion by JS 
that relates the Veteran's Peyronie's disease to his medication 
for hypertension.  In consideration of these opinions, the Board 
remanded the appeal so that a VA opinion on the question of the 
etiology of the Veteran's erectile dysfunction could be obtained.  

In September 2009, the Veteran was afforded a VA examination.  
The examiner opined that the Veteran's erectile dysfunction is 
most likely due to his Peyronie's disease and less likely as not 
aggravated by his service-connected hypertension or medication 
for hypertension.  No opinion with regard to a relationship 
between the Veteran's degenerative joint disease of the spine and 
his erectile dysfunction was given, and the examiner did not 
discuss whether the Veteran's Peyronie's disease is due to or 
aggravated by his service-connected hypertension, degenerative 
joint disease, or medications.  

In light of these facts, the Board determines that the evidence 
with regard to a relationship between the Veteran's hypertension 
and/or hypertension medication and his erectile dysfunction is in 
equipoise.  The Board must determine, as a question of fact, both 
the weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; every 
item of evidence does not have the same probative value.  The 
Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and probative 
value of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any such 
evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In this case, the Board determines that the January 2007 opinion 
by Dr. RMV lacks probative value.  Dr. RMV associates the 
Veteran's erectile dysfunction with both his hypertension and 
degenerative joint disease.  The Board finds that the fact that 
Dr. RMV relates the erectile dysfunction to both disabilities 
without explanation reduces the probative weight of the opinion. 
 
The September 2009 VA examiner indicated that the erectile 
dysfunction was due to Peyronie's disease and not likely due to 
his hypertension or hypertension medication.  However, the 
examiner did not discuss whether the Peyronie's disease could be 
related to the hypertension or hypertension medication.  In 
contrast,   
JS opined that the Veteran's erectile dysfunction is due to his 
hypertension medication.  Further, a review of the Veteran's VA 
treatment records reveals that the Veteran has frequently 
received treatment from JS and that she initially diagnosed the 
Peyronie's disease in December 2002.  These facts lend probative 
value to her opinion.  Accordingly, the Board concludes that the 
evidence in favor of a relationship between the Veteran's 
erectile dysfunction and his hypertension and/or hypertension 
medication is at least in equipoise.  Service connection is 
therefore granted for erectile dysfunction.


ORDER

Service connection for erectile dysfunction is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


